DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
3.	Authorization for this examiner’s amendment was given in a telephone interview with attorney Srikant Viswanadham on 11/08/2021.  Please amend the following claims from Claims filed 11/05/2020.
Please amend the claims as follows:
a.	In claim 1, line 9, after "map" insert , wherein at least one of: i) a number of points of interest represented within the region of high interest is unchanged after expanding the region of high interest, or ii) a number of points of interest represented within the region of low interest is unchanged after contracting the region of low interest
b.	In claim 11, line 13, after "map" insert , wherein at least one of: i) a number of points of interest represented within the region of high interest is unchanged after expanding the region of high interest, or ii) a number of points of interest represented within the region of low interest is unchanged after contracting the region of low interest
The method of claim 1, wherein the region of low interest is contracted by an amount proportional to an amount of expansion of the region of high interest.
	d.	Replace claim 12 in its entirety with the following: The map projection 	system of claim 11, wherein the processor is configured to execute the 	machine-executable instructions to contract the region of low interest by 	an amount proportional to an amount of expansion of the region of high 	interest.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation wherein at least one of: i) a number of points of interest represented within the region of high interest is unchanged after expanding the region of high interest, or ii) a number of points of interest represented within the region of low interest is unchanged after contracting the region of low interest which is not disclosed in the cited references. 
7.	Claim 11 recites limitations similar to those recited in claim 1 and is also allowed.
8.	Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611